Exhibit 10.32

LEASE

SFERS Real Estate Corp. T,

a Delaware corporation

Landlord,

and

The Avatar Group Inc.,

a Ohio corporation

Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article    Page   1.    USE AND RESTRICTIONS ON USE      1    2.    TERM      1
   3.    RENT      2    4.    RENT ADJUSTMENTS      2    5.    SECURITY DEPOSIT
     3    6.    ALTERATIONS      4    7.    REPAIR      5    8.    LIENS      5
   9.    ASSIGNMENT AND SUBLETTING      5    10.    INDEMNIFICATION      7   
11.    INSURANCE      7    12.    WAIVER OF SUBROGATION      7    13.   
SERVICES AND UTILITIES      7    14.    HOLDING OVER      8    15.   
SUBORDINATION      8    16.    RULES AND REGULATIONS      8    17.    REENTRY BY
LANDLORD      8    18.    DEFAULT      8    19.    REMEDIES      9    20.   
TENANT’S BANKRUPTCY OR INSOLVENCY      11    21.    QUIET ENJOYMENT      11   
22.    DAMAGE BY FIRE, ETC.      12    23.    EMINENT DOMAIN      12    24.   
SALE BY LANDLORD      13    25.    ESTOPPEL CERTIFICATES      13    26.   
SURRENDER OF PREMISES      13    27.    NOTICES      13    28.    TAXES PAYABLE
BY TENANT      14    29.    INTENTIONALLY DELETED      14    30.    DEFINED
TERMS AND HEADINGS      14    31.    TENANT’S AUTHORITY      14    32.   
COMMISSIONS      14    33.    TIME AND APPLICABLE LAW      14    34.   
SUCCESSORS AND ASSIGNS      14    35.    ENTIRE AGREEMENT      14    36.   
EXAMINATION NOT OPTION      14    37.    RECORDATION      15    38.   
LIMITATION OF LANDLORD’S LIABILITY      16       EXHIBIT A-PREMISES      
EXHIBIT B-INITIAL ALTERATIONS       EXHIBIT C-RULES AND REGULATIONS       RIDER
TO LEASE   



--------------------------------------------------------------------------------

MULTI-TENANT INDUSTRIAL NET LEASE

REFERENCE PAGE

 

BUILDING:

  

Plaza II

2170-2200 Dividend Drive

Columbus, Ohio 43228

LANDLORD:

  

SFERS Real Estate Corp. T,

a Delaware Corporation

LANDLORD’S ADDRESS:

  

2218 Dividend Drive

Columbus, Ohio 43228

LEASE REFERENCE DATE:

   June 21,1999

TENANT:

   The Avatar Group Inc., an Ohio corporation

TENANT’S ADDRESS:

  

(a)    As of beginning of Term :

 

(b)    Prior to beginning of Term

         (if different):

  

(a)    2190 Dividend Drive

Columbus, Ohio

(b)    434 E. Rich Street

Columbus, Ohio 43215

PREMISES IDENTIFICATION:

  

Suite Number 2190

(for outline of Premises see Exhibit A)

PREMISES RENTABLE AREA:

   approximately 12,302 sq. ft.

USE:

   general office and warehouse

SCHEDULED COMMENCEMENT DATE:

   June 22, 1999

TERMINATION DATE:

   November 30, 2004

TERM OF LEASE:

   5 years, five (5) months and nine (9) days beginning on the Commencement Date
and ending on the Termination Date (unless sooner terminated pursuant to the
lease)

INITIAL ANNUAL RENT (Article 3):

   $ See Rent Schedule in Article 3

INITIAL MONTHLY INSTALLMENT OF ANNUAL RENT (Article3):

   $ See Rent Schedule in Article 3

INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):

   $2,050.33 ($2.00 psf/yr)

TENANT’S PROPORTIONATE SHARE:

   27.97% (12,302 sf/43,976 sf)

SECURITY DEPOSIT:

   $7,000.00

ASSIGNMENT/SUBLETTING FEE

   $1,000.00

REAL ESTATE BROKER DUE COMMISSION:

   Rj Boll Realty

The Reference Page information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Page information and
the Lease, the Lease shall control. This Lease includes Exhibits A through C and
Rider, all of which are made a part of this Lease.

 

LANDLORD:     TENANT:

SFERS Real Estate Corp. T, a Delaware corporation

    The Avatar Group Inc., an Ohio corporation

By: RREEF Management Company, a Delaware

corporation

   

By:

  /s/    Philip Schneider     By:   /s/    A. Michael Chretien Title:  

Philip Schneider

District Manager

   

Title:

 

A. Michael Chretien

President

Dated: June 21, 1999     Dated: 6/21/1999



--------------------------------------------------------------------------------

LEASE

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Page. The
Reference Page, including all terms defined thereon, is incorporated as part of
this Lease.

1. USE AND RESTRICTIONS ON USE.

1.1 The Premises are to be used solely for the purposes stated on the Reference
Page. Tenant shall not do or permit anything to be done in or about the Premises
which will in any way obstruct or interfere with the rights of other tenants or
occupants of the Building or injure, annoy, or disturb them or allow the
Premises to be used for any improper, immoral, unlawful, or objectionable
purpose. Tenant shall not do, permit or suffer in, on, or about the Premises the
sale of any alcoholic liquor without the written consent of Landlord first
obtained, or the commission of any waste. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in or upon, or in connection with, the Premises, all at Tenant’s sole
expense. Tenant shall not do or permit anything to be done on or about the
Premises or bring or keep anything into the Premises which will in any way
increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Building or any of its contents by fire
or other casualty or against liability for damage to property or injury to
persons in or about the Building or any part thereof.

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees to at any time handle, use,
manufacture, store or dispose of in or about the Premises or the Building any
(collectively “Hazardous Materials”) flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation by or under any federal, state and local laws and ordinances
relating to the protection of the environment or the keeping, use or disposition
of environmentally hazardous materials, substances, or wastes, presently in
effect or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively
“Environmental Laws”), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws, in
the Premises or the Building and appurtenant land or allow the environment to
become contaminated with any Hazardous Materials. Notwithstanding the foregoing,
and subject to Landlord’s prior consent, Tenant may handle, store, use or
dispose of products containing small quantities of Hazardous Materials (such as
aerosol cans containing insecticides, toner for copiers, paints, paint remover
and the like) to the extent customary and necessary for the use of the Premises
for general office purposes; provided that Tenant shall always handle, store,
use, and dispose of any such Hazardous Materials in a safe and lawful manner and
never allow such Hazardous Materials to contaminate the Premises, Building and
appurtenant land or the environment. Tenant shall protect, defend, indemnify and
hold each and all of the Landlord Entities (as defined in Article 30) harmless
from and against any and all loss, claims, liability or costs (including court
costs and attorney’s fees) incurred by reason of any actual or asserted failure
of Tenant to fully comply with all applicable Environmental Laws, or the
presence, handling, use or disposition in or from the Premises of any Hazardous
Materials (even though permissible under all applicable Environmental Laws or
the provisions of this Lease), or by reason of any actual or asserted failure of
Tenant to keep, observe, or perform any provision of this Section 1.2.

2. TERM.

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
shall be the later of the Scheduled Commencement Date as shown on the Reference
Page and the date that Landlord shall tender possession of the Premises to
Tenant. Landlord shall tender possession of the Premises with all the work, if
any, to be performed by Landlord pursuant to Exhibit B to this Lease
substantially completed. Tenant shall deliver a punch list of items not
completed within 30 days after Landlord tenders possession of the Premises and
Landlord agrees to proceed with due diligence to perform its obligations
regarding such items. Landlord and Tenant shall execute a memorandum setting
forth the actual Commencement Date and Termination Date.

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Scheduled Commencement Date, Landlord shall
not be liable for any damage resulting from such inability, but Tenant shall not
be liable for any rent until the time when Landlord can, after notice to Tenant,
deliver possession of the Premises to Tenant. No such failure to give possession
on the Scheduled Commencement Date shall affect the other obligations of Tenant
under this Lease, except that if Landlord is unable to deliver possession of the
Premises within one hundred twenty (120) days of the Scheduled Commencement Date
(other than as a result of strikes, shortages of materials or similar matters
beyond the reasonable control of Landlord and Tenant is notified by Landlord in
writing as to such delay), Tenant shall have the option to terminate this Lease
unless said delay is as a result of: (a) Tenant’s failure to agree to plans and
specifications; (b) Tenant’s request for materials, finishes [ILLEGIBLE]
installations other than Landlord’s standard except those, if any, that Landlord
shall have expressly agreed to furnish without extension of time agreed by
Landlord; (c) Tenant’s change in any plans or specifications; or, (d)
performance or completion by a party employed by Tenant. If any delay is the
result of any of the foregoing, the Commencement Date and the payment of rent
under this Lease shall be accelerated by the number of days of such delay.

 

3



--------------------------------------------------------------------------------

2.3 In the event Landlord shall permit Tenant to occupy the Premises prior to
the Commencement Date, such occupancy shall be subject to all the provisions of
this Lease. Said early possession shall not advance the Termination Date.

3. RENT.

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the first month’s
rent shall be paid upon the execution of this Lease. The Monthly Installment of
Rent in effect at any time shall be one-twelfth of the Annual Rent in effect at
such time. Rent for any period during the Term which is less than a full month
shall be a prorated portion of the Monthly Installment of Rent based upon a
thirty (30) day month. Said rent shall be paid to Landlord, without deduction or
offset and without notice or demand, at the Landlord’s address, as set forth on
the Reference Page, or to such other person or at such other place as Landlord
may from time to time designate in writing.

Rent Schedule.

 

Period

   Annual Rent (psf/yr.)   Monthly Installment    Monthly
Amortization
(psf/yr.)   Total
Base Rent

6/22/1999-08/31/1999

   Free Rent & Operating Expenses       

09/1/1999-08/31/2000

   $57,696.38 ($4.69)   $4,808.03    $584.35 ($.57)   $5,392.38

09/1/2000-08/31/2001

   $76,887.50 ($6.25)   $6,407.29    $584.35 ($.57)   $6,991.64

09/1/2001-08/31/2002

   $79,963.00 ($6.50)   $6,663.58    $584.35 ($.57)   $7,247.93

09/1/2002-11/30/2004

   $83.038.50 ($6.75)   $6,919.88    $584.35 ($.57)   $7,504.23

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) a sum
equal to five percent (5%) per month of the unpaid rent or other payment. The
amount of the late charge to be paid by Tenant shall be reassessed and added to
Tenant’s obligation for each successive monthly period until paid. The
provisions of this Section 3.2 in no way relieve Tenant of the obligation to pay
rent or other payments on or before the date on which they are due, nor do the
terms of this Section 3.2 in any way affect Landlord’s remedies pursuant to
Article 19 in the event said rent or other payment is unpaid after date due.

4. RENT ADJUSTMENTS.

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

4.1.1 Lease Year: Each calendar year falling partly or wholly within the Term.

4.1.2 Direct Expenses: All direct costs of operation, maintenance, repair and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam, gas, and
waste disposal; the cost of security and alarm services (including any central
station signaling system); window cleaning costs; labor costs; costs and
expenses of managing the Building including management fees; air conditioning
maintenance costs; material costs; equipment costs including the cost of
maintenance, repair and service agreements and rental and leasing costs;
purchase costs of equipment other than capital items; current rental and leasing
costs of items which would be amortizable capital items if purchased; tool
costs; licenses, permits and inspection fees; wages and salaries; employee
benefits and payroll taxes; accounting and legal fees; any sales, use or service
taxes incurred in connection therewith. Direct Expenses shall not include
depreciation or amortization of the Building or equipment in the Building except
as provided herein, loan principal payments, costs of alterations of tenants’
premises, leasing commissions, interest expenses on long-term borrowings,
advertising costs or management salaries for executive personnel other than
personnel located at the Building. In addition, Landlord shall be entitled to
amortize and include as an additional rental adjustment: (i) an allocable
portion of the cost of capital improvement items which are reasonably calculated
to reduce operating expenses; (ii) fire sprinklers and suppression systems and
other life safety systems; and (iii) other capital expenses which are required
under any governmental laws, regulations or ordinances which were not

 

4



--------------------------------------------------------------------------------

applicable to the Building at the time it was constructed. All such costs shall
be amortized over the reasonable life of such improvements in. accordance with
such reasonable life and amortization schedules as shall be determined by
Landlord in accordance with generally accepted accounting principles, with
interest on the unamortized amount at one percent (1%) in excess of the prime
lending rate announced from time to time as such by The Northern Trust Company
of Chicago, Illinois.

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which arc levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the lax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building.

4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Direct Expenses and Taxes incurred for such Lease Year.

4.3 The annual determination of Direct Expenses shall be made by Landlord and,
if certified by a nationally recognized firm of public accountants selected by
Landlord, shall be binding upon Landlord and Tenant. Tenant may review the books
and records supporting such determination in the office of Landlord, or
Landlord’s agent, during normal business hours, upon giving Landlord five
(5) days advance written notice within sixty (60) days after receipt of such
determination, but in no event more often than once in any one year period. In
the event that during all or any portion of any Lease Year, the Building is not
fully rented and occupied Landlord may make any appropriate adjustment in
occupancy-related Direct Expenses for such year for the purpose of avoiding
distortion of the amount of such Direct Expenses to be attributed to Tenant by
reason of variation in total occupancy of the Building, by employing sound
accounting and management principles to determine Direct Expenses that would
have been paid or incurred by Landlord had the Building been fully rented and
occupied, and the amount so determined shall be deemed to have been Direct
Expenses for such Lease Year.

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to lime estimate Tenant’s liability for Direct Expenses and/or Taxes
under Section 4.2, Article 6 and Article 28 for the Lease Year or portion
thereof. Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

4.5 When the above mentioned actual determination of Tenant’s liability for
Direct Expenses and/or Taxes is made for any Lease Year and when Tenant is so
notified in writing, then:

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Direct Expenses and/or Taxes for the Lease Year is less than
Tenant’s liability for Direct Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty
(30) days of receipt of Landlord’s bill therefor; and

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Direct Expenses and/or Taxes for the Lease Year is more than
Tenant’s liability for Direct Expenses and/or Taxes, then Landlord shall credit
the difference against the then next due payments to be made by Tenant under
this Article 4.

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Direct Expenses and Taxes for
the Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

4.7 Notwithstanding the language in Article 4.-Rcnt Adjustments, in no event
shall Direct Expenses (excluding real estate taxes, insurance, and snow removal)
for any calendar year exceed the product of .05 multiplied by the number of
lease year elapsed, times $.77 psf/yr., plus $.77 psf/yr. ($.77 is the budget
number for 1999 Direct Expenses, excluding real estate taxes, insurance and snow
removal).

5. SECURITY DEPOSIT.

5.1 Tenant shall deposit the Security Deposit with Landlord upon the execution
of this Lease. Said sum shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants and conditions of this Lease
to be kept and performed by Tenant and not as an advance rental deposit or as a
measure of Landlord’s damage in case of Tenant’s default. If Tenant defaults
with respect to any provision of this Lease, Landlord may use any part of the
Security Deposit for the payment of any rent or any other sum in default, or at
the payment of any amount which Landlord may spend or become obligated to spend
by reason of Tenant’s default

 

5



--------------------------------------------------------------------------------

or to compensate Landlord for any other loss or damage which Landlord may suffer
by reason of Tenant’s default. If any portion is so used. Tenant shall within
five (5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant within forty-five
(45) days after termination of this Lease.

5.2 In addition to the Security Deposit and to further secure Tenant’s
performance under the Lease, Tenant shall deposit with Landlord upon execution
of this Lease the sum of $53,000 (as such sum may be adjusted from time to lime,
the “Additional Deposit”) which, except as set forth herein, shall be subject to
all the terms and conditions set forth in Section 5.1. Landlord shall hold the
Additional Deposit in an interest-bearing account and the interest earned
thereon shall be considered part of the Additional Deposit, provided that
Landlord shall receive one-half of one percent (0.5%) of the Additional Deposit
annually to offset Landlord’s administrative costs. Tenant shall also pledge to
Landlord receivables with a fair value of at least $90,000, subject to no other
liens or encumbrances (the “Receivables Pledge”), on a form reasonably
acceptable to Landlord. No later than February 29, 2000, Tenant shall increase
the Additional Deposit to $143,000 and Landlord shall thereupon release the
Receivables Pledge, So long as there is then (at the time of payment) no uncured
Event of Default or default which with the passage of time, the giving of notice
or both, would become an Event of Default, and so long as there has never been a
monetary Event of Default prior to such time, Landlord shall return (i) $50,000
of the Additional Deposit to Tenant on August 31, 2001, (ii) $50,000 of the
Additional Deposit to Tenant on August 31, 2002, and (iii) the remainder of the
Additional Deposit on August 31, 2003.

6. ALTERATIONS.

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord. When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. At Tenant’s specific request, at the lime Landlord
consents it shall also advise Tenant as to whether or not Landlord will require
removal of such alteration, additions and improvements at the end of the Term
pursuant to paragraph 6.4.

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made using Landlord’s
contractor (unless Landlord agrees otherwise) at Tenant’s sole cost and expense.
If Tenant shall employ any Contractor other than Landlord’s Contractor and such
other Contractor or any Subcontractor of such other Contractor shall employ any
non-union labor or supplier, Tenant shall be responsible for any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor. In any event Landlord may charge Tenant a reasonable charge
to cover its overhead as it relates to such proposed work.

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations and Tenant shall, prior to construction, provide the additional
insurance required under Article 11 in such case, and also all such assurances
to Landlord, including but not limited to, waivers of lien, surety company
performance bonds and personal guaranties of individuals of substance as
Landlord shall require to assure payment of the costs thereof and to protect
Landlord and the Building and appurtenant land against any loss from any
mechanic’s, materialmen’s or other liens. Tenant shall pay in addition to any
sums due pursuant to Article 4, any increase in real estate taxes attributable
to any such alteration, addition or improvement for so long, during the Term, as
such increase is ascertainable; at Landlord’s election said sums shall be paid
in the same way as sums due under Article 4.

 

  6.4 All alterations, additions, and improvements in, on, or to the Premises
made or installed by Tenant, including carpeting, shall be and remain the
property of Tenant during the Term but, excepting furniture, furnishings,
movable partitions of less than full height from floor to ceiling and other
trade fixtures, shall become a part of the really and belong to Landlord without
compensation to Tenant upon the expiration or sooner termination of the Term, at
which time title shall pass to Landlord under this Lease as by a bill of sale,
unless Landlord elects otherwise. Upon such election by Landlord, Tenant shall
upon demand by Landlord, at Tenant’s sole cost and expense, forthwith and with
all due diligence remove any such alterations, additions or improvements which
are designated by Landlord to be removed, and Tenant shall forthwith and with
all due diligence, at its sole cost and expense, repair and restore the Premises
to their original condition, reasonable wear and tear and damage by fire or
other casualty excepted; provided, however, that, except to the extent otherwise
specified by Landlord in writing prior to the commencement of construction,
Tenant shall not be obligated to remove any of the improvements constructed
pursuant to Exhibit B.

 

6



--------------------------------------------------------------------------------

7. REPAIR.

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the roof, walls and foundation of the Building. In addition, during
the first year of the Term, Landlord shall repair and maintain the heating and
air conditioning units serving the Premises. By talking possession of the
Premises, Tenant accepts them as being in good order, condition and repair and
in the condition in which Landlord is obligated to deliver them. It is hereby
understood and agreed that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant, except as
specifically set forth in this Lease. Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant.

7.2 Tenant shall at its own cost and expense keep and maintain all parts of the
Premises and such portion of the Building and improvements as are within the
exclusive control of Tenant in good condition, promptly making all necessary
repairs and replacements, whether ordinary or extraordinary, with materials and
workmanship of the same character, kind and quality as the original (including,
but not limited to, repair and replacement of all fixtures installed by Tenant,
water heaters serving the Premises, windows, glass and plate glass, doors,
exterior stairs, skylights, any special office entries, interior walls and
finish work, floors and floor coverings, heating and air conditioning systems
serving the Premises, electrical systems and fixtures, sprinkler systems, dock
boards, truck doors, dock bumpers, plumbing work and fixtures, and performance
of regular removal of trash and debris). Tenant as part of its obligations
hereunder shall keep the Premises in a clean and sanitary condition. Tenant
will, as far as possible keep all such parts of the Premises from deterioration
due to ordinary wear and from falling temporarily out of repair, and upon
termination of this Lease in any way Tenant will yield up the Premises to
Landlord in good condition and repair, loss by fire or other casualty excepted
(but not excepting any damage to glass). Tenant shall, at its own cost and
expense, repair any damage to the Premises or the Building resulting from and/or
caused in whole or in part by the negligence or misconduct of Tenant, its
agents, employees, invitees, or any other person entering upon the Premises as a
result of Tenant’s business activities or caused by Tenant’s default hereunder.
In the event that Tenant replaces the HVAC units during the Term, Landlord
shall, upon termination of the Lease (unless such termination is due to Tenant’s
default), pay Tenant the unamortized cost of such units, based upon the
remaining useful life as of the termination.

7.3 Except as provided in Article 22, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building or the Premises or to fixtures, appurtenances
and equipment in the Building. Except to the extent, if any, prohibited by law,
Tenant waives the right to make repairs at Landlord’s expense under any law,
statute or ordinance now or hereafter in effect.

7.4 Tenant shall, at its own cost and expense, enter into a regularly scheduled
preventive maintenance/service contract with a licensed maintenance contractor
for servicing all heating and air conditioning systems and equipment serving the
Premises (and a copy thereof shall be furnished to Landlord). The service
contract must include all services suggested by the equipment manufacturer in
the operation/maintenance manual and must become effective within thirty
(30) days of the date Tenant takes possession of the Premises. Landlord may,
upon notice to Tenant, enter into such a maintenance/ service contract on behalf
of Tenant or perform the work and in either case, charge Tenant the cost thereof
along with a reasonable amount for Landlord’s overhead.

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant shall not,
within ten (10) days following the imposition of any such lien, either cause the
same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept, Landlord shall have the right to cause the
same to be released by such means as it shall deem proper, including payment of
the claim giving rise to such lien. All such sums paid by Landlord and all
expenses incurred by it in connection therewith shall be considered additional
rent and shall be payable to it by Tenant on demand.

9. ASSIGNMENT AND SUBLETTING.

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy,
without the prior written consent of Landlord, which shall not be unreasonably
withheld, and said restrictions shall be binding upon any and all assignees of
the Lease and subtenants of the Premises. In the event Tenant desires to sublet,
or permit such occupancy of, the Premises, or any portion thereof, or assign
this Lease, Tenant shall give written notice thereof to Landlord at least ninety
(90) days but no more than one hundred eighty (180) days prior to the proposed

 

7



--------------------------------------------------------------------------------

commencement date of such subletting or assignment, which notice shall set forth
the name of the proposed subtenant or assignee, the relevant terms of any
sublease or assignment and copies of financial reports and other relevant
financial reports and other relevant financial information of the proposed
subtenant or assignee.

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

9.3 In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment, to terminate this Lease, or in the case of a
proposed subletting of less than the entire Premises, to recapture the portion
of the Premises to be sublet, as of the dale the subletting or assignment is to
be effective. The option shall be exercised, if at all, by Landlord giving
Tenant written notice given by Landlord to Tenant within sixty (60) days
following Landlord’s receipt of Tenant’s written notice as required above;
provided, however, that if Landlord exercises such option, Tenant may void such
election by withdrawing its request to sublease or assign within ten (10) days
of Landlord’s notice. If this Lease shall be terminated with respect to the
entire Premises pursuant to this Section, the Term of this Lease shall end on
the date slated in Tenant’s notice as the effective date of the sublease or
assignment as if that date had been originally fixed in this Lease for the
expiration of the Term. If Landlord recaptures under this Section only a portion
of the Premises, the rent to be paid from time to time during the unexpired Term
shall abate proportionately based on the proportion by which the approximate
square footage of the remaining portion of the Premises shall be less than that
of the Premises as of the date immediately prior to such recapture. Tenant
shall, at Tenant’s own cost and expense, discharge in full any outstanding
commission obligation on the part of Landlord with respect to this Lease, and
any commissions which may be due and owing as a result of any proposed
assignment or subletting, whether or not the Premises are recaptured pursuant to
this Section 9.3 and rented by Landlord to the proposed tenant or any other
tenant.

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below) when and as such Increased Rent
is received by Tenant. As used in this Section, “Increased Rent” shall mean the
excess of (i) all rent and other consideration which Tenant is entitled to
receive by reason of any sale, sublease, assignment or other transfer of this
Lease, over (ii) the rent otherwise payable by Tenant under this Lease at such
time. For purposes of the foregoing, any consideration received by Tenant in
form other than cash shall be valued at its fair market value as determined by
Landlord in good faith.

9.5 Notwithstanding any other provision hereof, Tenant shall have no right to
make (and Landlord shall have the absolute right to refuse consent to) any
assignment of this Lease or sublease of any portion of the Premises if at the
time of either Tenant’s notice of the proposed assignment or sublease or the
proposed commencement date thereof, there shall exist any uncured default of
Tenant or matter which will become a default of Tenant with passage of time
unless cured, or if the proposed assignee or sublessee is an entity: (a) with
which Landlord is already in negotiation as evidenced by the issuance of a
written proposal; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; or (c) would subject the Premises to a use which would: (i) involve
increased personnel or wear upon the Building; (ii) violate any exclusive right
granted to another tenant of the Building; (iii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or, (iv) involve a violation of
Section 1.2. Tenant expressly agrees that Landlord shall have the absolute right
to refuse consent to any such assignment or sublease and that for the purposes
of any statutory or other requirement of reasonableness on the part of Landlord
such refusal shall be reasonable.

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord’s consent is not required for,
such assignment, pledge or sublease. Any purported sale, assignment, mortgage,
transfer of this Lease or subletting which does not comply with the provisions
of this Article 9 shall be void.

9.7 If Tenant is a corporation, partnership or trust, any transfer or transfers
of or change or changes within any twelve month period in the number of the
outstanding voting shares of the corporation, the general partnership interests
in the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment.

 

8



--------------------------------------------------------------------------------

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of
(a) any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant, its agents, servants,
employees, invitees, or visitors to meet any standards imposed by any duty with
respect to the injury or damage; (b) the conduct or management of any work or
thing whatsoever done by the Tenant in or about the Premises or from
transactions of the Tenant concerning the Premises; (c) Tenant’s failure to
comply with any and all governmental laws, ordinances and regulations applicable
to the condition or use of the Premises or its occupancy; or (d) any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of the Tenant to be performed pursuant to this Lease. The provisions of
this Article shall survive the termination of this Lease with respect to any
claims or liability accruing prior to such termination.

11. INSURANCE.

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less $1,000,000.00 per occurrence and not less than
$2,000,000.00 in the annual aggregate, or such larger amount as Landlord may
prudently require from time to time, covering bodily injury and property damage
liability and $1,000,000 products/completed operations aggregate; (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $ 1,000,000 per accident; (c) insurance protecting against liability
under Worker’s Compensation Laws with limits at least as required by statute;
(d) Employers Liability with limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease—each employee; (e) All Risk or Special Form
coverage protecting Tenant against loss of or damage to Tenant’s alterations,
additions, improvements, carpeting, floor coverings, panelings, decorations,
fixtures, inventory and other business personal property situated in or about
the Premises to the full replacement value of the property so insured; and, (f)
Business Interruption Insurance with limit of liability representing loss of at
least approximately six months of income.

11.2 Each of the aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name the Landlord and building management company, if any, as additional
insureds; (c) be issued by an insurance company with a minimum Best’s rating of
“A:VII” during the Term; and (d) provide that said insurance shall not be
canceled unless thirty (30) days prior written notice (ten days for non-payment
of premium) shall have been given to Landlord; and said policy or policies or
certificates thereof shall be delivered to Landlord by Tenant upon the
Commencement Date and at least thirty (30) days prior to each renewal of said
insurance.

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.

13. SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, sprinkler system charges and other utilities and
services used on or from the Premises, together with any taxes, penalties, and
surcharges or the like pertaining thereto and any maintenance charges for
utilities. Tenant shall furnish all electric light bulbs, tubes and ballasts,
battery packs for emergency lighting and fire extinguishers. If any such
services are not separately metered to Tenant, Tenant shall pay such proportion
of all charges jointly metered with other premises as determined by Landlord, in
its sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord on demand and
shall be additional rent hereunder. Landlord shall in no event be liable for any
interruption or failure of utility services on or to the Premises.

 

9



--------------------------------------------------------------------------------

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be 150% of
the greater of: (a) the amount of the Annual Rent for the last period prior to
the date of such termination plus all Rent Adjustments under Article 4; and,
(b) the then market rental value of the Premises as determined by Landlord
assuming a new lease of the Premises of the then usual duration and other terms,
in either case prorated on a daily basis, and also pay all damages sustained by
Landlord by reason of such retention. If Landlord gives notice to Tenant of
Landlord’s election to that effect, such holding over shall constitute renewal
of this Lease for a period from month to month or one year, whichever shall be
specified in such notice, in either case at the Holdover Rate, but if the
Landlord does not so elect, no such renewal shall result notwithstanding
acceptance by Landlord of any sums due hereunder after such termination; and
instead, a tenancy at sufferance at the Holdover Rate shall be deemed to have
been created. In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at law.

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing. Tenant covenants and agrees to execute and deliver upon demand
such further instruments evidencing such subordination or superiority of this
Lease as may be required by Landlord.

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit C to this Lease and all
reasonable modifications of and additions to them from time to time put into
effect by Landlord. Landlord shall not be responsible to Tenant for the
non-performance by any other tenant or occupant of the Building of any such
rules and regulations.

17. REENTRY BY LANDLORD.

17.1 Landlord reserves and shall at all times have the right to re-enter the
Premises to inspect the same, to show said Premises to prospective purchasers,
mortgagees or tenants, and to alter, improve or repair the Premises and any
portion of the Building, without abatement of rent, and may for that purpose
erect, use and maintain scaffolding, pipes, conduits and other necessary
structures and open any wall, ceiling or floor in and through the Building and
Premises where reasonably required by the character of the work to be performed,
provided entrance to the Premises shall not be blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably.

17.2 Landlord shall have the right at any time to change the name, number or
designation by which the Building is commonly known. In the event that Landlord
damages any portion of any wall or wall covering, ceiling, or floor or floor
covering within the Premises, Landlord shall repair or replace the damaged
portion to match the original as nearly as commercially reasonable but shall not
be required to repair or replace more than the portion actually damaged.

17.3 Tenant hereby waives any claim for damages for any injury or inconvenience
to or interference with Tenant’s business, any loss of occupancy or quiet
enjoyment of the Premises, and any other loss occasioned by any action of
Landlord authorized by this Article 17.

17.4 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord as additional rent upon
demand.

18. DEFAULT.

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of. five days after written notice that such
payment was not made when due, but if any such notice shall be given, for the
twelve month period commencing with the date of such notice, the failure to pay
within five days after due any additional sum of money becoming due to be paid
to Landlord under this Lease during such period shall be an Event of Default,
without notice.

 

10



--------------------------------------------------------------------------------

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant.

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

 

  18.1.5  A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within thirty (30) days from
the date of entry thereof.

 

19. REMEDIES.

19.1 Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

19.1.1 Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.

19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of: (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue; (b) the value of the time
and expense necessary to obtain a replacement tenant or tenants, and the
estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant.

19.1.4 Upon any termination of Tenant’s right to possession only without
termination of the Lease:

19.1.4.1 Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall
terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
additional rent, under this Lease for the full Term, and if Landlord so elects
Tenant shall pay forthwith to Landlord the sum equal to the entire amount of the
rent, including any amounts treated as additional rent under this Lease, for the
remainder of the Term plus any other sums provided in this Lease to be paid by
Tenant for the remainder of the Term.

 

11



--------------------------------------------------------------------------------

19.1.4.2 Landlord shall use commercially reasonable efforts to relet the
Premises but Landlord and Tenant agree that nevertheless Landlord shall not be
required to give any preference or priority to the showing or leasing of the
Premises over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available. In connection with or in preparation
for any reletting, Landlord may, but shall not be required to, make repairs,
alterations and additions in or to the Premises and redecorate the same to the
extent Landlord deems necessary or desirable, and Tenant shall, upon demand, pay
the cost thereof, together with Landlord’s expenses of reletting, including,
without limitation, any commission incurred by Landlord. Landlord shall not be
required to observe any instruction given by Tenant about any reletting or
accept any tenant offered by Tenant unless such offered tenant has a
creditworthiness acceptable to Landlord and leases the entire Premises upon
terms and conditions including a rate of rent (after giving effect to all
expenditures by Landlord for tenant improvements, broker’s commissions and other
leasing costs) all no less favorable to Landlord than as called for in this
Lease, nor shall Landlord be required to make or permit any assignment or
sublease for more than the current term or which Landlord would not be required
to permit under the provisions of Article 9.

19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
attorney’s fees and broker’s commissions), as the same shall then be due or
become due from time to time, less only such consideration as Landlord may have
received from any reletting of the Premises; and Tenant agrees that Landlord may
file suits from time to time to recover any sums falling due under this Article
19 as they become due. Any proceeds of reletting by Landlord in excess of the
amount then owed by Tenant to Landlord from time to time shall be credited
against Tenant’s future obligations under this Lease but shall not otherwise be
refunded to Tenant or inure to Tenant’s benefit.

19.2 Landlord may, at Landlord’s option, enter into and upon the Premises if
Landlord determines in its sole discretion that Tenant is not acting within a
commercially reasonable time to maintain, repair or replace anything for which
Tenant is responsible under this Lease and correct the same, without being
deemed in any manner guilty of trespass, eviction or forcible entry and detainer
and without incurring any liability for any damage or interruption of Tenant’s
business resulting therefrom. If Tenant shall have vacated the Premises,
Landlord may at Landlord’s option re-enter the Premises at any time during the
last six months of the then current Term of this Lease and make any and all such
changes, alterations, revisions, additions and tenant and other improvements in
or about the Premises as Landlord shall elect, all without any abatement of any
of the rent otherwise to be paid by Tenant under this Lease.

19.3 If, on account of any breach or default by a party in its obligations under
the terms and conditions of this Lease, it shall become necessary or appropriate
for the other party to employ or consult with an attorney concerning or to
enforce or defend any of its rights or remedies arising under this Lease, the
defaulting party agrees to pay all the non-defaulting party’s attorney’s fees so
incurred. Tenant expressly waives any right to: (a) trial by jury; and
(b) service of any notice required by any present or future law or ordinance
applicable to landlords or tenants but not required by the terms of this Lease.

19.4 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

19.5 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.

19.6 To secure the payment of all rentals and other sums of money becoming due
from Tenant under this Lease, Landlord shall have and Tenant grants to Landlord
a first lien upon the leasehold interest of Tenant under this Lease, which lien
may be enforced in equity, and a continuing security interest upon all goods,
wares, equipment, fixtures, furniture, inventory, accounts, contract rights,
chattel paper and other personal property of Tenant situated on the Premises,
and such property shall not be removed therefrom without the consent of Landlord
until all arrearages in rent as well as any and all other sums of money then due
to Landlord under this Lease shall

 

12



--------------------------------------------------------------------------------

first have been paid and discharged. Landlord agrees to subordinate its interest
hereunder to Tenant’s primary institutional lender, other than for the
Receivables Pledge. In the event of a Default under this Lease, Landlord shall
have, in addition to any other remedies provided in this Lease or by law, all
rights and remedies under the Uniform Commercial Code, including without
limitation the right to sell the property described in this Section 19.6 at
public or private sale upon five (5) days’ notice to Tenant. Tenant shall
execute all such financing statements and other instruments as shall be deemed
necessary or desirable in Landlord’s discretion to perfect the security interest
hereby created.

19.7 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

 

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three months’ rent and other monetary charges
accruing under this Lease; and (b) any sum specified in Article 5; and shall
have provided Landlord with adequate other assurance of the future performance
of the obligations of the Tenant under this Lease. Without limitation, such
assurances shall include, at least, in the case of assumption of this Lease,
demonstration to the satisfaction of the Landlord that Tenant’s Representative
has and with continue to have sufficient unencumbered assets after the payment
of all secured obligations and administrative expenses to assure Landlord that
Tenant’s Representative will have sufficient funds to fulfill the obligations of
Tenant under this Lease; and, in the case of assignment, submission of current
financial statements of the proposed assignee, audited by an independent
certified public accountant reasonably acceptable to Landlord and showing a net
worth and working capital in amounts determined by Landlord to be sufficient to
assure the future performance by such assignee of all of the Tenant’s
obligations under this Lease.

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

22. DAMAGE BY FIRE, ETC.

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred fifty (150) days, Landlord shall

 

13



--------------------------------------------------------------------------------

forthwith repair the same and this Lease shall remain in full force and effect,
except that Tenant shall be entitled to a proportionate abatement in rent from
the date of such damage. Such abatement of rent shall be made pro rata in
accordance with the extent to which the damage and the making of such repairs
shall interfere with the use and occupancy by Tenant of the Premises from time
to time. Within twenty (20) days from the date of such damage, Landlord shall
notify Tenant, in writing, of Landlord’s reasonable estimation of the length of
time within which material restoration can be made, and Landlord’s determination
shall be binding on Tenant. For purposes of this Lease, the Building or Premises
shall be deemed “materially restored” if they are in such condition as would not
prevent or materially interfere with Tenant’s use of the Premises for the
purpose for which it was being used immediately before such damage.

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred fifty (150) days, Landlord and Tenant shall each have the option of
giving the other, at any time within sixty (60) days after such damage, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises or belonging to Tenant. Any
insurance which may be carried by Landlord or Tenant against loss or damage to
the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within thirty (30) days after the date estimated by
Landlord therefor as extended by this Section 22.4, Tenant may at its option and
as its sole remedy terminate this Lease by delivering written notice to
Landlord, within fifteen (15) days after the expiration of said period of time,
whereupon the Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.

22.5 Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim against Landlord for
the value of any unexpired Term.

 

14



--------------------------------------------------------------------------------

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

25. ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying:
(a) the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant’s statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate. Tenant irrevocably agrees
that if Tenant fails to execute and deliver such certificate within such ten
(10) day period Landlord or Landlord’s beneficiary or agent may execute and
deliver such certificate on Tenant’s behalf, and that such certificate shall be
fully binding on Tenant.

26. SURRENDER OF PREMISES.

26.1 Tenant shall, at least ten (10) days before the last day of the Term,
arrange to meet Landlord for a joint inspection of the Premises. In the event of
Tenant’s failure to arrange such joint inspection to be held prior to vacating
the Premises, Landlord’s inspection at or after Tenant’s vacating the Premises
shall be conclusively deemed correct for purposes of determining Tenant’s
responsibility for repairs and restoration.

26.2 At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all improvements or additions upon or
belonging to the same, by whomsoever made, in the same conditions received or
first installed, broom clean and free of all debris, excepting only ordinary
wear and tear and damage by fire or other casualty. Tenant may, and at
Landlord’s request shall, at Tenant’s sole cost, remove upon termination of this
Lease, any and all furniture, furnishings, movable partitions of less than full
height from floor to ceiling, trade fixtures and other property installed by
Tenant, title to which shall not be in or pass automatically to Landlord upon
such termination, repairing all damage caused by such removal. Property not so
removed shall, unless requested to be removed, be deemed abandoned by the Tenant
and title to the same shall thereupon pass to Landlord under this Lease as by a
bill of sale. All other alterations, additions and improvements in, on or to the
Premises shall be dealt with and disposed of as provided in Article 6.

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term. In the event that Tenant’s failure to perform
prevents Landlord from releasing the Premises, Tenant shall continue to pay rent
pursuant to the provisions of Article 14 until such performance is complete.
Upon the expiration or earlier termination of the Term, Tenant shall pay to
Landlord the amount, as estimated by Landlord, necessary to repair and restore
the Premises as provided in this Lease and/or to discharge Tenant’s obligation
for unpaid amounts due or to become due to Landlord. All such amounts shall be
used and held by Landlord for payment of such obligations of Tenant, with Tenant
being liable for any additional costs upon demand by Landlord, or with any
excess to be returned to Tenant after all such obligations have been determined
and satisfied. Any otherwise unused Security Deposit shall be credited against
the amount payable by Tenant under this Lease.

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, shall be transmitted
personally, by fully prepaid registered or certified United States Mail return
receipt requested, or by reputable independent contract delivery service
furnishing a written record of attempted or actual delivery, and shall be deemed
to be delivered when tendered for delivery to the addressee at its address set
forth on the Reference Page, or at such other address as it has then last
specified by written notice delivered in accordance with this Article 27, or if
to Tenant at either its aforesaid address or its last known registered office or
home of a general partner or individual owner, whether or not actually accepted
or received by the addressee.

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease:
(a) upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation an gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with

 

15



--------------------------------------------------------------------------------

respect to the receipt of such rent; (b) upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy of the Premises or any portion thereof, including any sales, use or
service tax imposed as a result thereof; (c) upon or measured by the Tenant’s
gross receipts or payroll or the value of Tenant’s equipment, furniture,
fixtures and other personal property of Tenant or leasehold improvements,
alterations or additions located in the Premises; or (d) upon this transaction
or any document to which Tenant is a party creating or transferring any interest
of Tenant in this Lease or the Premises. In addition to the foregoing, Tenant
agrees to pay, before delinquency, any and all taxes levied or assessed against
Tenant and which become payable during the term hereof upon Tenant’s equipment,
furniture, fixtures and other personal property of Tenant located in the
Premises.

29. Intentionally Deleted

30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and each of their
respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable space footage of the Premises and Tenant’s
Proportionate Share shown on the Reference Page.

31. TENANT’S AUTHORITY. If Tenant signs as a corporation each of the persons
executing this Lease on behalf of Tenant represents and warrants that Tenant has
been and is qualified to do business in the state in which the Building is
located, that the corporation has full right and authority to enter into this
Lease, and that all persons signing on behalf of the corporation were authorized
to do so by appropriate corporate actions. If Tenant signs as a partnership,
trust or other legal entity, each of the persons executing this Lease on behalf
of Tenant represents and warrants that Tenant has complied with all applicable
laws, rules and governmental regulations relative to its right to do business in
the state and that such entity on behalf of the Tenant was authorized to do so
by any and all appropriate partnership, trust or other actions. Tenant agrees to
furnish promptly upon request a corporate resolution, proof of due authorization
by partners, or other appropriate documentation evidencing the due authorization
of Tenant to enter into this Lease.

32. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Page.

33. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

34. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

35. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or
understandings made between the parties other than those set forth in this Lease
and its exhibits. This Lease may not be modified except by a written instrument
duly executed by the parties to this Lease.

36. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary. Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

37. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

 

16



--------------------------------------------------------------------------------

38. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building. The obligations of Landlord under
this Lease are not intended to and shall not be personally binding on, nor shall
any resort be had to the private properties of, any of its trustees or board of
directors and officers, as the case may be, its investment manager, the general
partners thereof, or any beneficiaries, stockholders, employees, or agents of
Landlord or the investment manager.

 

LANDLORD:     TENANT:

SFERS Real Estate Corp. T,

a Delaware corporation

   

The Avatar Group Inc.,

an Ohio corporation

By:  

RREEF Management Company,

a Delaware corporation

      By:   /s/    Philip Schneider              By:   /s/    A. Michael
Chretien   Philip Schneider     Title:   President Title:   District Manager    
Dated:   6/21/1999 Dated:   June 21, 1999       WITNESSES FOR LANDLORD:    
WITNESSES FOR TENANT: /s/    [ILLEGIBLE]             /s/    [ILLEGIBLE]        
/s/    Dawn A. Salisbury     /s/    Dawn A. Salisbury

 

STATE OF OHIO    )    )SS.

COUNTY OF FRANKLIN

   )

I, a Notary Public in and for said County in the State aforesaid, do hereby
certify that Phil Schneider, District Manager of RREEF Management Company, a
Delaware corporation, personally known to me to be the same person whose name is
subscribed to the foregoing instrument as such District Manager, appeared before
me this day in person and acknowledged that he signed and delivered said
instrument as his own free and voluntary act and as the free and voluntary act
of said corporation for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 21st day of June 1999.

 

    By:   /s/    Dawn A. Salisbury              

Notary Public

      Dawn A. Salisbury My Commission expires:       Notary Public, State of
Ohio       Commission Expires March 6, 2002

 

STATE OF OHIO    )    )SS.

COUNTY OF FRANKLIN

   )

I, a Notary Public in and for, said County in the State aforesaid, do hereby
certify that A. Michael Chretien, President of The Avatar Group, a Ohio
corporation, personally known to me to be the same person whose name is
subscribed to the foregoing instrument as such President, appeared before me
this day in person and acknowledged that              he signed and delivered
said instrument as          own free and voluntary act and as the free and
voluntary act of said company for the uses and purposes therein set forth.

GIVEN under my hand and Notarial seal this 21st day of June, 1999.

 

    By:   /s/    Dawn A. Salisbury              

Notary Public

      Dawn A. Salisbury My Commission expires:       Notary Public, State of
Ohio       Commission Expires March 6, 2002

 

17



--------------------------------------------------------------------------------

EXHIBIT A

attached to and made a part of Lease bearing

the Lease Reference Date of June 21, 1999 between

SFERS Real Estate Corp. T, as Landlord and

The Avatar Croup, Inc., as Tenant

PREMISES

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It docs not in any way supersede any of
Landlord’s rights set forth in Section 17.2 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

LOGO [g296052cm-542.jpg]

LEASED PREMISES APPROXIMATELY 12,302 Square Feet

 



--------------------------------------------------------------------------------

EXHIBIT B

attached to and made a part of Lease bearing

the Lease Reference Date of June 21, 1999 between

SFERS Real Estate Corp. T, as Landlord and

The Avatar Group, as Tenant

INITIAL ALTERATIONS

WORK LETTER #3

 

1. Delivery of Premises. Landlord shall deliver the Premises to Tenant on or
before the Scheduled Commencement Date. The Premises shall be delivered “as is”
with no additional improvements, repairs or alterations. Tenant acknowledges
that it has inspected the Premises and agrees to accept the Premises in its
existing condition and that Landlord shall have no obligation to construct any
improvements therein.

 

2. Plans and Specifications.

 

  2.1 Tenant shall employ Glavan & Associates (“Consultants”) for preparation of
the necessary architectural, mechanical and electrical plans, drawings and
specifications pertaining to the construction work which Tenant intends to
perform in the Premises in connection with Tenant’s initial occupancy (the
“Work”). Tenant, at its expense, shall furnish Landlord with architectural and
design plans and specifications (the “Tenant’s Plans”) prepared first in
preliminary form (“Preliminary Plans”), and thereafter in working form (“Working
Drawings”), and covering the Work. Tenant shall pay all costs and expenses
relating to Tenant’s Plans. All Tenant’s Plans shall meet the requirements set
forth in Schedule I.

 

  2.2 Upon submittal of any portion of Tenant’s Plans, Landlord shall review
Tenant’s Plans and shall either approve Tenant’s Plans or advise Tenant in
writing of any aspect of the design, engineering, construction or installation
which is not acceptable to Landlord. Landlord shall advise Tenant of its
approval or comments on the Tenant’s Plans within five (5) business days after
Landlord’s receipt of the Tenant’s Plans. In the event that Landlord shall
disapprove of any portion of Tenant’s Plans, Tenant shall have ___fifteen
(15) business days after Landlord’s notification of its disapproval to revise
Tenant’s Plans and resubmit them to Landlord. In the event Landlord fails to
approve or disapprove Tenant’s Plans or any changes thereto within the time
period set forth above, and if such failure continues thereafter for five
(5) business days after Landlord’s receipt of notice from Tenant requesting
action on Tenant’s Plans, Tenant’s Plans or the changes shall be deemed to be
approved.

 

  2.3 After approval of Tenant’s Plans or any portion thereof, Tenant shall not
in any way materially modify, revise or change such Plans without the prior
written consent of Landlord. If Landlord approves such request, the entire cost
of such change, including the cost of revising Tenant’s Plans or preparing new
plans, shall be borne by Tenant and any delay occasioned thereby shall not delay
the Commencement Date.

 

  2.4 Except for such matters, if any, as shall have been required by Landlord
and not requested by Tenant, it shall be Tenant’s responsibility that the Plans
comply with all applicable governmental and municipal codes and regulations and
to procure and deliver to Landlord upon request all such licenses, permits and
approvals from all governmental authorities as are necessary to permit the Work
to be commenced and continued to completion and the so constructed Premises to
be occupied.

 



--------------------------------------------------------------------------------

3. Cost Estimates. Prior to commencing any of the Work, Tenant shall submit to
Landlord a written estimate of the cost of the Work, based upon competitive bids
or a fixed-price contract.

4. Contracts and Contractors for the Work. Tenant shall make all such contracts
and arrangements as shall be necessary or desirable for the construction and
installation of the Work. Tenant agrees to retain contractors, subcontractors
and materialmen who are of good reputation and experienced in and favorably
known for the construction of space comparable to the Premises in the
metropolitan area where the Building is located and that are properly licensed
for the work they are to perform. Tenant shall provide Landlord with a list of
all contractors, subcontractors and materialmen to be utilized by or for Tenant
with respect to the Work and provide true, correct and complete copies of all
contracts relating to the Work. Such contractors, subcontractors, materialmen
and contracts must be satisfactory to Landlord in Landlord’s reasonable
discretion, and shall not be employed or executed, as the case may be, without
Landlord’s written approval first obtained. Tenant and Tenant’s contractors
shall use qualified craftsmen and laborers who are compatible with the trade
unions operating in the Building (if any) and Tenant shall take promptly upon
Landlord’s demand all measures necessary to avoid labor unrest in the Premises
and in the Building which is caused by Tenant or Tenant’s contractors. Tenant
shall cause all contractors to procure performance bonds and shall provide
Landlord with evidence thereof.

5. Construction. Promptly upon Landlord’s approval of the Plans, Tenant shall
apply for, and supply to Landlord upon issuance, a building permit and any other
required governmental permits, licenses or approvals. Upon issuance of such
approvals, Tenant shall commence the Work and shall diligently prosecute the
Work to completion. Tenant agrees to complete the Work on or before
September 30, 1999. Tenant agrees to cause the Work to be constructed in a good
and workmanlike manner using first-class quality materials, at its sole cost and
expense in accordance with the provisions of the Lease. Any costs incurred by
Landlord in providing utilities, the use of the freight elevator, supervision or
other services needed for the accomplishment of the Work shall be reimbursed by
Tenant to Landlord. Upon completion of the Work, Tenant shall provide to
Landlord: (i) an architect’s certificate of final completion; (ii) copies of all
necessary governmental permits, including, but not limited to, a certificate of
occupancy; (iii) the sworn statement of the general contractor; (iv) final lien
waivers from all contractors, subcontractors and materialmen; and (v) any other
information or documentation reasonably requested by Landlord to evidence
Iien-free completion of construction and payment of all of the cost thereof.
Landlord shall have the right to observe the performance of the Work and Tenant
shall take all such actions with respect thereto as Landlord may, in its good
faith determination, deem advisable from time to time to assure that the Work
and the manner of performance thereof shall not be injurious to the engineering
and construction of the Building or the electrical, plumbing, heating,
mechanical, ventilating or air-conditioning systems of the Building and shall be
in accordance with the Plans and the provisions of this Lease.

6. Tenant’s Default. If Tenant shall fail to comply with any term, provision or
agreement hereunder, and if any such matter is not remedied or resolved within
fifteen (15) days following written notice to Tenant, then, in addition to any
other remedies granted Landlord under the Lease in the case of default by Tenant
and any other remedies available at law or equity, Landlord may elect, upon
notice to Tenant, to:

 

  a. require Tenant to discontinue all work hereunder, and Tenant’s obligation
to pay rent shall commence as of the Scheduled Commencement Date, without any
abatement on account of any delay in connection with any work relating to the
Premises; or

 

  b. complete the construction of the Work pursuant to the Plans, tendering
possession to Tenant upon substantial completion thereof, and Tenant shall
immediately upon demand reimburse Landlord, as additional rent, for Landlord’s
costs of completing the Work; or

 



--------------------------------------------------------------------------------

  c. cancel the Lease, effective immediately after Tenant receives notice
thereof, without incurring any liability on account thereof and the term granted
under the Lease is expressly limited accordingly. If Landlord cancels the Lease
pursuant to the terms hereof or as a result of Tenant’s default under the Lease,
such cancellation shall not affect Tenant’s liability for any sums payable under
the Lease.

 

7. Miscellaneous

 

  7.1 All rights and remedies of Landlord herein created or otherwise existing
at law or equity are cumulative, and the exercise of one or more such rights or
remedies shall not be deemed to exclude or waive the right to the exercise of
any other rights or remedies. All such rights and remedies may be exercised and
enforced concurrently and whenever and as often as deemed desirable.

 

  7.2 This Exhibit B shall not be deemed applicable to any additional space
added to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions thereto in the event of a renewal or extension of the original
term of the Lease, whether by any options under the Lease or otherwise.

 

  7.3 Tenant shall, before commencing any of the Work, and for so long as any
Work shall continue, comply with the insurance requirements in Schedule II. In
the event Tenant fails to so comply, Landlord shall have the option, but not the
obligation to procure the required insurance and charge Tenant the cost of such
compliance as additional rent.

 

  7.4 Landlord hereby agrees to provide an improvement allowance for the benefit
of Tenant toward the cost of the Work an amount equal to the lesser of: (1) the
actual cost of the Work; or (2) One Hundred Fifty Thousand Dollars ($150,000)
(the “Allowance”). At Tenant’s request, Landlord shall pay the Allowance
directly to Tenant’s contractor in monthly draws, contingent upon the
satisfaction of each of the following conditions as of the time of such
disbursement:

 

  a. Landlord’s reasonable satisfaction that the Work completed as of the date
of such disbursement has an aggregate value at least equal to 167% of the
aggregate amount of proceeds then to be disbursed by Landlord plus the total
amount thereof previously disbursed;

 

  b. Receipt by Landlord and the title insurer of sworn statements, waivers of
lien and other documents and assurances pertaining to the Work sufficient to
protect Landlord against mechanics’ and other liens; and

 

  c. Tenant is then in full compliance with all the terms and provisions of the
Lease and has not committed or suffered any act or omission which constitutes,
or will constitute with the passage of time, an event of default of Tenant under
the Lease or a breach by Tenant of any term or provision of this Agreement.

Notwithstanding the foregoing, Landlord shall be entitled to withhold up to 10%
of any draw request to be disbursed upon completion of the Work as assurance
that the Work will be properly completed. Any final disbursement from the escrow
will also be conditioned upon Tenant’s satisfaction of its obligations under
Paragraph 5.

 



--------------------------------------------------------------------------------

SCHEDULE I

STANDARDS FOR PLANS

 

1. The space plan shall contain the following information:

 

  (a) A layout of the Premises showing demising, corridor and exterior walls in
relationship to the Building core. The locations of exterior window mullions,
columns, stairways and other building features shall also be shown on the Space
Plans.

 

  (b) The location and composition of all walls. Non-standard improvements, such
as walls requiring insulation, half walls, vinyl wall coverings or walls
requiring special construction must be clearly noted on the Space Plans.
Sectional details must be provided to adequately describe the construction of
any non-standard wall.

 

  (c) The location, size and swing of all doors. All doors shall conform with
Landlord’s standard door specifications, unless otherwise noted on the Space
Plans.

 

  (d) A description of flooring materials.

 

  (e) A reflected ceiling plan showing the layout of lighting fixtures,
switches, and any other non-standard improvements which are to be located within
the ceiling system.

 

  (f) The location of all telephone and electrical outlets. Non-standard
improvements, such as outlets to be located more than twelve (12) inches above
the floor, dedicated circuit outlets or high amperage/voltage outlets must be
clearly noted on the Space Plans.

2. The working drawings shall be prepared at a scale of not less than 1/8”=1
foot and in accordance with Landlord’s design/build specification.

3. All working drawings shall be prepared based upon the use of Landlord’s
Building Standard Improvements as set forth in Schedule 1 attached hereto. All
Improvements must conform to Landlord’s design/build specifications.

4. The Plans shall contain sufficient notations, specifications and details to
describe all Improvements, including but not limited to:

 

  (a) Insulated walls, special wall coverings, graphics, special painting or
special wall materials such as plate glass or glass block.

 

  (b) Door dimensions, thickness, hardware or locks.

 

  (c) Flooring materials.

 

  (d) Electrical outlets requiring a dedicated circuit, more than 120 volts or
more than 15 amperes.

 

  (e) Telephone outlets requiring more than 3/4 inch diameter conduit.

 

  (f) Light fixtures, exhaust fans, ceiling heights, or ceiling designs using
non-standard materials.

 

  (g) Any special conduits, receptacles or electrical devices necessary to serve
communications equipment, computers or other facilities to be installed by
Tenant.

 

  (h) Any special requirements to accommodate handicapped employees of Tenant
within the Premises.

 

  (i) Any requirements for fire protection of computers, other equipment or
materials installed by Tenant

 



--------------------------------------------------------------------------------

(j) Any requirements for special fire detection or life safety equipment not
required by applicable building codes in effect at the time of construction.

 

(k) Any special reinforcing of the floor system which will be necessary to
support computers, filing systems, equipment or furnishings having a load
exceeding fifty pounds per square foot of floor area.

 

(1) Any special requirements for humidity control, temperature control, extra
air-conditioning capacity, ventilation or heating which would not be provided by
Landlord’s standard building systems. Such special requirements may arise as a
result of Tenant’s desire to install a computer or other equipment which
generates heat, food preparation facilities, bathrooms, laboratories, microfilm
storage or other special facilities, equipment or products.

 

(m) Any private bathrooms, wet-bars, kitchens, vending machines or other
installations requiring plumbing work or ventilation.

 

(n) Any cabinetry, wood paneling, reception desks, built-in shelving or
furniture.

 

(o) Any improvement which will require modification of the Building’s
structural, mechanical or electrical components.

 

(p) Sufficient details, specifications and other information as may be necessary
for accurate pricing of any other non-standard Improvements



--------------------------------------------------------------------------------

SCHEDULE II

INSURANCE REQUIREMENTS

1. Tenant shall cause to be maintained for Landlord’s benefit insurance in an
insurance company or companies which are “A” rated, Class VII or better in
Best’s Key Rating Guide or such lesser standard as shall be acceptable to
Landlord and authorized to transact business in the state in which the Building
is located, protecting Landlord against liabilities arising out of the
operations of subcontractors and sub-subcontractors as well as Tenant’s
contractor (“Contractor”) with respect to all the Work, including at least and
in amounts not less than:

(a) Worker’s Compensation & Employers Liability: Statutory limits required by
applicable Worker’s Compensation Law and $500,000 per occurrence for Employers
Liability, without limitation including all liability arising under any
applicable structural work act and any other statute for the protection of
employees.

(b) Commercial or Comprehensive Liability including Landlord’s and Contractor’s
Protective, products, and completed operations coverage, contractual liability
including Contractor’s indemnity agreements contained in the Contract Documents,
personal injury (employees’ exclusion deleted) $5,000,000 per occurrence Bodily
Injury and Property Damage, $5,000,000 combined single limit. Landlord may
require deletion of the “x, c, u” exclusion, if applicable.

(c) Comprehensive Auto Liability including owned, non-owned, or hired vehicles
coverage: $1,000,000 per occurrence Bodily Injury and Property Damage Liability
(Combined Single Limit).

(d) Builder’s Risk in an “all risk” form covering the Tenant Work against loss
by fire and other casualty in an amount equal to the full insurable value of the
Tenant Work.

Notwithstanding the foregoing, upon Tenant’s request Landlord shall provide the
coverages set forth in subparagraph (d) above and Tenant shall reimburse
Landlord for the actual cost thereof.

2. Contractor shall either have the Landlord added as an additional named
insured to the preceding Commercial or Comprehensive General Liability insurance
policy or shall supply a separate Landlord’s Protective policy, with limits as
specified, naming the Landlord as named insured, and said General Liability or
Landlord’s Protective policy shall be maintained in force until the completion
of the Work.

3. Each insurance policy shall be written to cover all claims arising out of
occurrences taking place within the period of coverage; insurance written to
cover only claims made within the policy period is not acceptable without the
express advance written consent of Landlord. To the extent the policy is not a
Landlord’s Protective policy, it shall be endorsed to indicate that it is
primary as respects Landlord, not contributory with any other insurance
available to the Landlord and not subject to reduction of coverage as to
Landlord by reason of any claim asserted against Contractor other than in
connection with the Work or by reason of any misstatement, act or omission of
any party other than Landlord applying for or insured by such insurance.

4. Each insurance policy and any certificate furnished in lieu of a policy shall
state that it will not be cancelled, reduced or materially changed without
twenty (20) days’ prior written notice to Landlord. In the event Tenant fails to
provide replacement coverage at least fifteen (15) days prior to the expiration
of any policy of insurance, Landlord may at its option secure such insurance and
Tenant shall reimburse Landlord for the cost thereof as additional rent; but
Landlord shall not have any obligation to secure any such insurance.



--------------------------------------------------------------------------------

5. If and so long as any monies shall be or be about to be owed to any lender
upon the security of an interest in the Premises or the Building, at Landlord’s
request any insurance required hereunder for Landlord’s protection shall also
protect Landlord’s mortgagee and whenever Landlord is to be an additional
insured, Landlord’s mortgagee shall also be so insured.

6. Each of the aforesaid insurance coverages shall be placed into effect before
any of the Work is commenced and shall be maintained in force at all times while
and for at least so long as any of the Work is carried on, including without
limitation, any and all activities performed in fulfillment of any obligation of
Contractor or any Subcontractor to correct defects in the Work or under any
other warranty. Before commencing any of the Work, and as often thereafter as
reasonably requested by Landlord, Tenant shall supply Landlord with either the
policies themselves or certificates of insurance satisfactory to Landlord,
evidencing compliance with all the foregoing requirements.

7. No insurance policy purporting to insure Landlord or Landlord’s lender, as
the case may be, shall without the prior written consent of said party be so
written as to limit or condition any of the insurer’s obligations to said party
with respect to any insured loss or liability by any condition or requirement
that said party bear, assume or pay any portion of such loss or liability before
the insurer’s obligation to said party shall come into effect.



--------------------------------------------------------------------------------

EXHIBIT C

attached to and made a part of Lease bearing the

Lease Reference Date of June 21, 1999

SFERS Real Estate Corp. T, as Landlord and

The Avatar Group, as Tenant

RULES AND REGULATIONS

1. No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building without the
prior written consent of the Landlord. Landlord shall have the right to remove,
at Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule. All approved signs or lettering on doors and walls shall
be printed, painted, affixed or inscribed at the expense of Tenant by a person
or vendor chosen by Landlord. In addition, Landlord reserves the right to change
from time to time the format of the signs or lettering and to require previously
approved signs or lettering to be appropriately altered.

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

3. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators or stairways of the Building. The halls, passages, exits,
entrances, shopping malls, elevators, escalators and stairways are not for the
general public, and Landlord shall in all cases retain the right to control and
prevent access to the Building of all persons whose presence in the judgment of
Landlord would be prejudicial to the safety, character, reputation and interests
of the Building and its tenants provided that nothing contained in this rule
shall be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal activities. No tenant and no employee or invitee of any
tenant shall go upon the roof of the Building.

4. The directory of the Building will be provided exclusively for the display of
the name and location of tenants only and Landlord reserves the right to exclude
any other names therefrom.

6. If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Landlord’s instructions in
their installation.

7. No equipment, materials, furniture, packages, supplies, merchandise or other
property will be received in the Building or carried in the elevators except
between such hours and in such elevators as may be designated by Landlord.

8. Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law.
Landlord shall have the right to prescribe the weight, size and position to all
equipment, materials, furniture or other property brought into the Building.
Heavy objects shall, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration. The persons
employed to move such equipment in or out of the Building must be acceptable to
Landlord. Landlord will not be responsible for loss of, or damage to, any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

9. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord. Tenant shall not waste electricity, water or air
conditioning. Tenant shall keep corridor doors closed.

 

C-1



--------------------------------------------------------------------------------

10. Tenant shall close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus and electricity, gas or air outlets
before Tenant and its employees leave the Premises. Tenant shall be responsible
for any damage or injuries sustained by other tenants or occupants of the
Building or by Landlord for noncompliance with this rule.

11. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be thrown Into any of them, and
the expense of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it. except for exterior audible alarm for Tenant’s security
system,

12. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building.
Tenant shall not interfere with radio or television broadcasting or reception
from or in the Building or elsewhere.

13. Except as approved by Landlord, Tenant shall not mark, drive nails, screw or
drill into the partitions, woodwork or plaster or in any way deface the
Premises. Tenant shall not cut or bore holes for wires. Tenant shall not affix
any floor covering to the floor of the Premises in any manner except as approved
by Landlord. Tenant shall repair any damage resulting from noncompliance with
this rule.

15. Tenant shall store all its trash and garbage in appropriate containers.
Tenant shall not place in any trash box or receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord.

16. No cooking shall be done or permitted by any Tenant on the Premises, except
by the Tenant of Underwriters’, Laboratory approved microwave oven or equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted
provided that such equipment and use is in accordance with all applicable
federal, state and city laws, codes, ordinances, rules and regulations.

17. Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with the rubber tires and side guards or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.

18. Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant except as Tenant’s address.

19. The requirements of Tenant will be attended to only upon appropriate
application to the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instruction form Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

20. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

21. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.

22. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations in this Exhibit C stated and any additional rules and
regulations which are adopted.

23. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s employees, agents, clients, customers, invitees and guests.

 

C-2